Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION           
            This action is response to the communication filed on July 26, 2022. Claims 1-21 are pending. 
Response to Arguments
Applicant's arguments filed on July 26, 2022 have been fully considered but they are not persuasive. 

Regarding 101, applicant argues that the elements of "in response to determining that the knowledge panel is to be provided, generating the knowledge panel" and "providing, to the client device, data that presents the knowledge panel at the client device" represents a practical application/use of the alleged mental steps, e.g., acting on the alleged abstract idea.

Applicant argument is not persuasive. The claim recited the limitation of "in response to determining that the knowledge panel is to be provided, generating the knowledge panel" as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can determine a knowledge panel mentally and generate a knowledge panel with the use of a physical aid (e.g., pen and paper). Hence, the limitation is a mental process. See MPEP 2106.04(a)(2) III, B, If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand.").  Further, the additional limitation "providing, to the client device, data that presents the knowledge panel at the client device" as recited amounts to mere data gathering for use in the detection step, which is a form of insignificant extra-solution activity, (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). 

Regarding art rejection applicant argues Berntson fails to disclose determining that a knowledge panel for the particular factual entity is to be provided with the obtained search results, the determination being based, at least in part, on content of the knowledge panel and characteristics of the obtained search results.

Applicant argument is not persuasive. Berntson does teach determining that a knowledge panel for the particular factual entity is to be provided with the obtained search results, the determination being based, at least in part, on content of the knowledge panel and characteristics of the obtained search results (Fig. 4 and Paragraphs [0017]-[0018], [0041]-[0046]: receiving a search query and determining that the search query is related to an entity which includes receiving a set of answers, ranking the set of answers, and identifying a first subset of the set of answers, where the first subset of answers is to be presented to the user. According to various embodiments, the search service binds the subset of answers to an entity card, and provides a search-results page that includes a representation of the entity card. Note: Fig. 4 displays search result 418 with few entities such as 420, 422, 424 etc.). 

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed “computer storage medium” is defined in the specification on page 28 lines 3-19 as follows: “A computer storage medium can be, or be included in, a computer-readable storage device, a computer-readable storage substrate, a random or serial access memory array or device, or a combination of one or more of them. Moreover, while a computer storage medium is not a propagated signal, a computer storage medium can be a source or destination of computer program instructions encoded in an artificially-generated propagated signal. The computer storage medium can also be, or be included in, one or more separate physical components or media, e.g., multiple CDs, disks, or other storage devices.” This definition of a computer storage medium is open ended because its state “A computer storage medium can be”. Further specification states that this medium can be a source of instructions which is encoded in a signal, and thus this claim in view of the specification can be interpreted as “signals per se,” which is defined in MPEP 2106.3 as directed to non-statutory subject matter.

	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Regarding claim 1, the claim recites: A method performed by data processing apparatus, the method comprising: receiving a query from a client device; obtaining search results that are responsive to the query; identifying at least two factual entities that each correspond to the query; determining, for each entity of the at least two factual entities, a topicality score that specifies a measure of topical relatedness between the entity and content presented by resources linked to by the obtained search results; selecting, from among the at least two factual entities, a particular factual entity based, at least in part, on the topicality score for each entity of the at least two factual entities; determining that the knowledge panel for the particular factual entity is to be provided with the obtained search results, the determination being based, at least in part, on content of the knowledge panel and characteristics of the obtained search results, the characteristics including a performance of one or more resources referenced by the obtained search results when search results that reference the one or more resources were provided in response to the query; in response to determining that the knowledge panel is to be provided, generating the knowledge panel; and providing, to the client device, data that presents the knowledge panel at the client device.
	Claim 1 recites the following abstract ideas:
identifying at least two factual entities that each correspond to the query;
determining, for each entity of the at least two factual entities, a topicality score that specifies a measure of topical relatedness between the entity and content presented by resources linked to by the obtained search results;
selecting, from among the at least two factual entities, a particular factual entity based, at least in part, on the topicality score for each entity of the at least two factual entities;
determining that the knowledge panel for the particular factual entity is to be provided with the obtained search results, the determination being based, at least in part, on content of the knowledge panel and characteristics of the obtained search results, the characteristics including a performance of one or more resources referenced by the obtained search results when search results that reference the one or more resources were provided in response to the query;
in response to determining that the knowledge panel is to be provided, generating the knowledge panel
these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. The context of this claim encompasses a person mentally identifying entities associated with a given query, mentally determining a topicality score between each entity and search result content based on a mental evaluation of the content, mentally selecting a particular entity based on an evaluation of that topicality score, and mentally determining that a knowledge panel is to be provided based on a mental evaluation of the content of the panel and the characteristics of the search results. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
A method performed by data processing apparatus, the method comprising: receiving a query from a client device
obtaining search results that are responsive to the query;
and providing, to the client device, data that presents the knowledge panel at the client device.
these limitations, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of receiving a query, obtaining search results for the query, and providing data to a device) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A method performed by data processing apparatus, the method comprising: receiving a query from a client device: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
and providing, to the client device, data that presents the knowledge panel at the client device: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
obtaining search results that are responsive to the query: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as search results, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 1 is not patent eligible. Claims 10 and 19 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 2, the claim recites: The method of claim 1, wherein the at least two factual entities are included in a first set of factual entities that are each identified as relevant to the query and selecting the particular factual entity includes: determining a second score for each entity in the first set of factual entities reflecting topicality of the entity to the query, wherein the particular factual entity is selected based on a combination of the topicality score and the second score for the particular factual entity: these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. The context of this claim encompasses a person mentally selecting an entity via a mentally determined score based on a mental evaluation of the topicality of the entity to the query and a mentally determined topicality score. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception.
	Thus claim 2 is not patent eligible. Claim 11 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 3, the claim recites: Regarding claim 3, 

The method of claim 1, wherein determining the topicality score for each entity of the at least two factual entities includes: identifying a proper subset of the obtained search results, the proper subset including a particular number of higher ranked search results; and determining, for each entity of the at least two factual entities, a partial topicality score for each search result in the proper subset of obtained search results, the partial topicality score for each search result being a measure of topical relatedness between the search result and the entity, wherein the topicality score for the entity is a combination of the partial topicality scores for the entity.
	Claim 3 recites the following abstract ideas: 
The method of claim 1, wherein determining the topicality score for each entity of the at least two factual entities includes: identifying a proper subset of the obtained search results, the proper subset including a particular number of higher ranked search results;
and determining, for each entity of the at least two factual entities, a partial topicality score for each search result in the proper subset of obtained search results, the partial topicality score for each search result being a measure of topical relatedness between the search result and the entity, wherein the topicality score for the entity is a combination of the partial topicality scores for the entity.
these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. The context of this claim encompasses a person mentally determining a topicality score based on a mental identification of proper set of highly ranked search results and based upon a mental combination of partial topicality scores. The claim further encompasses a person mentally determining a partial topicality score between each search result and the identified entity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception.
	Thus claim 3 is not patent eligible. Claim 12 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 4, the claim recites:  Regarding claim 4, The method of claim 3, wherein the combination is a weighted sum of the partial topicality scores: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. The context of this claim encompasses a person mentally determining a topicality score based on a mental identification of proper set of highly ranked search results and based upon a mental combination of partial topicality scores, wherein the combination is a weighted sum of partial scores. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception.
	Thus claim 4 is not patent eligible. Claim 13 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 5, the claim recites: The method of claim 1, wherein selecting the particular factual entity includes: determining which one of the topicality scores corresponds to a topicality score for a highest ranking search result; and selecting, as the particular factual entity, the entity that corresponds to the one topicality score.
	Claim 5 recites the following abstract ideas:
wherein selecting the particular factual entity includes: determining which one of the topicality scores corresponds to a topicality score for a highest ranking search result; 
and selecting, as the particular factual entity, the entity that corresponds to the one topicality score.
these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. The context of this claim encompasses a person mentally selecting an entity based on a mental determination of which score corresponds to the highest ranking search result and which entity corresponds to that score. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception.
	Thus claim 5 is not patent eligible. Claim 14 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 6, the claim recites: The method of claim 1, wherein determining that the knowledge panel for the particular factual entity is to be provided with the obtained search results comprises: identifying, for each of a set of top-ranked search results, a click-through rate for each search result with respect to the query; determining that the click-through rates do not satisfy a threshold click-through rate; and determining to provide the knowledge panel in response to determining that the click-through rates do not satisfy the threshold click-through rate.
	Claim 6 recites the following abstract ideas: 
The method of claim 1, wherein determining that the knowledge panel for the particular factual entity is to be provided with the obtained search results comprises: identifying, for each of a set of top-ranked search results, a click-through rate for each search result with respect to the query
determining that the click-through rates do not satisfy a threshold click-through rate; 
and determining to provide the knowledge panel in response to determining that the click-through rates do not satisfy the threshold click-through rate.
these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. The context of this claim encompasses a person mentally identifying a click-through rate for each search result of a query, mentally determining that a click-through rate does not satisfy a threshold, and mentally determining to provide a knowledge panel given the failure to satisfy a threshold.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception.
	Thus claim 6 is not patent eligible. Claim 15 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 7, the claim recites: The method of claim 1, wherein determining that the knowledge panel for the particular factual entity is to be provided with the obtained search results comprises: identifying a top ranked search result for the query; identifying a click-through rate for the top ranked search result with respect to the query; determining that the click-through rate does not satisfy a click-through rate threshold; and determining to provide the knowledge panel in response to determining that the click-through rate does not satisfy the click-through rate threshold.
	Claim 7 recites the following abstract ideas:
The method of claim 1, wherein determining that the knowledge panel for the particular factual entity is to be provided with the obtained search results comprises: identifying a top ranked search result for the query;
identifying a click-through rate for the top ranked search result with respect to the query; 
determining that the click-through rate does not satisfy a click-through rate threshold; 
and determining to provide the knowledge panel in response to determining that the click-through rate does not satisfy the click-through rate threshold
these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. The context of this claim encompasses a person mentally identifying a click-through rate for a mentally identified top ranked search result of a query, mentally determining that a click-through rate does not satisfy a threshold, and mentally determining to provide a knowledge panel given the failure to satisfy a threshold.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception.
	Thus claim 7 is not patent eligible. Claims 16 and 20 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 8, the claim recites: The method of claim 1, wherein determining that the knowledge panel for the particular factual entity is to be provided with the obtained search results comprises: identifying content for inclusion in the knowledge panel; determining that the content for inclusion includes at least a threshold amount of content; and determining to provide the knowledge panel in response to determining that the content includes at least a threshold amount of content.
	Claim 8 recites the following abstract ideas: 
The method of claim 1, wherein determining that the knowledge panel for the particular factual entity is to be provided with the obtained search results comprises: identifying content for inclusion in the knowledge panel;
determining that the content for inclusion includes at least a threshold amount of content
and determining to provide the knowledge panel in response to determining that the content includes at least a threshold amount of content
these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. The context of this claim encompasses a person mentally identifying content to include in a knowledge panel, mentally determining that the content to be included meets a threshold amount, and mentally determining to provide a knowledge panel based on the mental determination that the content meets a threshold.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Regarding claim 9, the claim recites:  The method of claim 1, wherein determining that the knowledge panel for the particular factual entity is to be provided with the obtained search results comprises: determining whether the knowledge panel includes links to query refinements for the query; and determining to provide the knowledge panel in response to determining that the knowledge panel includes links to query refinements for the query.
	Claim 9 recites the following abstract ideas: 
The method of claim 1, wherein determining that the knowledge panel for the particular factual entity is to be provided with the obtained search results comprises: determining whether the knowledge panel includes links to query refinements for the query; 
and determining to provide the knowledge panel in response to determining that the knowledge panel includes links to query refinements for the query.
these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. The context of this claim encompasses a person mentally determining whether a knowledge panel includes links to query refinements, and mentally determining to provide the knowledge panel based on an evaluation of the links to query refinements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Regarding claim 17, the claim recites:  The system of claim 10, wherein selecting the particular factual entity comprises: determining that the topicality score for the particular factual entity is at least a threshold amount greater than the topicality score for a second factual entity of the at least two factual entities; and determining to provide the knowledge panel for the particular factual entity rather than a disambiguation knowledge panel that includes content for the particular factual entity and the second factual entity in response to determining that the topicality score for the particular factual entity is at least a threshold amount greater than the topicality score for the second factual entity.
	Claim 17 recites the following abstract ideas: 
The system of claim 10, wherein selecting the particular factual entity comprises: determining that the topicality score for the particular factual entity is at least a threshold amount greater than the topicality score for a second factual entity of the at least two factual entities; 
and determining to provide the knowledge panel for the particular factual entity rather than a disambiguation knowledge panel that includes content for the particular factual entity and the second factual entity in response to determining that the topicality score for the particular factual entity is at least a threshold amount greater than the topicality score for the second factual entity.
these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. The context of this claim encompasses a person mentally determining that a topicality score for an entity is at least a threshold amount greater than the topicality score for a second entity, and mentally determining to provide a knowledge panel rather than a disambiguation based on the entity being greater than a threshold greater than the second entity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Regarding claim 18,  the claim recites the system of claim 10, wherein determining that the knowledge panel for the particular factual entity is to be provided with the obtained search results comprises determining to provide the knowledge panel for the particular factual entity in response to a performance of a resource referenced by a highest ranked search result of the obtained search results being less than a threshold: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. The context of this claim encompasses a person mentally determining a knowledge panel is to be provided based on a mental evaluation of the performance of a resource reference in a highest ranked search result. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception.
	Thus claim 18 is not patent eligible. Claims 21 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berntson (U.S. Patent Publication No. 20120059838), hereinafter Berntson, in view of Radlinski (U.S. Patent Publication No. 20110307483), hereinafter Radlinski, and in further view of Bennett (U.S. Patent Publication No. 20090282022), hereinafter Bennett.

Regarding claim 1, Berntson discloses A method performed by data processing apparatus, the method comprising: receiving a query from a client device (in paragraph 0036, Berntson details a search system consisting of a “user device 210” interacting with a “search service 212” in order to “search for content store on various nodes” within a network. This search service includes a “search engine 320” that is used to “to process user search queries”).
obtaining search results that are responsive to the query (in paragraph 0058, Berntson specifies how a search engine “runs various algorithms, using a search query as input, to identify entries in the web index 322 that satisfy the search query”).
identifying at least two factual entities that each correspond to the query (in paragraph 0059, Berntson details a “classifier 324” that serves to “determine whether search queries are related to entities.” Berntson defines entity as a subject of a search, and identifies a city such as “Seattle” in paragraph 0005 as an example entity. This example encompasses applicant’s definition of an entity in page 5 lines 15-20 in applicant’s specification as a “concept, subject or topic” or “person” or “place”).
. . . determining that the knowledge panel for the particular factual entity is to be provided with the obtained search results, the determination being based, at least in part, on content of the knowledge panel and characteristics of the obtained search results (Fig. 4 and Paragraphs [0017]-[0018], [0041]-[0046]: receiving a search query and determining that the search query is related to an entity which includes receiving a set of answers, ranking the set of answers, and identifying a first subset of the set of answers, where the first subset of answers is to be presented to the user. According to various embodiments, the search service binds the subset of answers to an entity card, and provides a search-results page that includes a representation of the entity card. Note: Fig. 4 displays search result 418 with few entities such as 420, 422, 424 etc.);
. . . and providing, to the client device, data that presents the knowledge panel at the client device (as stated above, in FIG. 4 and paragraphs 0041 and 0042, Berntson details an “entity card” displays information, images, links, and a description of an entity, such as “Seattle” in FIG. 4. This “entity card” is considered equivalent to a knowledge panel as detailed by the applicant. In paragraph 0039, Berntson specifies that these cards are provided as part of a search result page, and that the “the search service 212 returns a set of search results to the user device 210 by way of a graphical interface such as a search-results page”);
in response to determining that the knowledge panel is to be provided, generating the knowledge panel (paragraphs [0017]-[0017], [0041]-[0046]: receiving a search query and determining that the search query is related to an entity which includes receiving a set of answers, ranking the set of answers, and identifying a first subset of the set of answers, where the first subset of answers is to be presented to the user. According to various embodiments, the search service binds the subset of answers to an entity card, and provides a search-results page that includes a representation of the entity card).
However, Berntson does not disclose determining, for each entity of the at least two factual entities, a topicality score that specifies a measure of topical relatedness between the entity and content presented by resources linked to by the obtained search results; selecting, from among the at least two factual entities, a particular factual entity for which a knowledge panel is to be provided with the obtained search results based, at least in part, on the topicality score for each entity of the at least two factual entities . . . the characteristics including a performance of one or more resources referenced by the obtained search results when search results that reference the one or more resources were provided in response to the query.
However, in the same field of endeavor, Radlinski discloses determining, for each entity of the at least two factual entities, a topicality score that specifies a measure of topical relatedness between the entity and content presented by resources linked to by the obtained search results (in paragraphs 0019-0020, Radlinski details how a search engine can produce a “plurality of responsive results or documents.” These documents “can be analyzed to determine an entity category.” This “category” is considered equivalent to applicant’s definition of an entity as a “concept, subject or topic” on page 5 lines 15-20 in applicant’s specification. This process involves matching metadata from a search result to “known terms” to identify a category of results. In paragraph 0020, Radlinski specifies that “matches to either the category template or the metadata can then be weighted to determine a score for whether a search query corresponds to a category.” In this process, “each document that matches a URL component can contribute to a score for that category.” The scoring of each potential corresponding category for a search query is considered equivalent to a topicality score for an entity. The matching of “documents to the URL component of the category templates” as well as the determining of metadata for each document is considered equivalent to topical relatedness of the category to the document (which is content presented by resources linked to by results).
selecting, from among the at least two factual entities, a particular factual entity for which a knowledge panel is to be provided with the obtained search results based, at least in part, on the topicality score for each entity of the at least two factual entities (in paragraph 0021, Radlinski specifies that “based on the scores, an intended category for the search can be determined.” This intended category is considered equivalent to a selected particular entity. Furthermore, Radlinski details analyzing a determined category associated with the query, and then “determine if an entity is associated with the search query.” After this determination, in paragraph 0032, Radlinski describes that “information regarding the entity can be extracted from the documents returned as search results. The extracted information can be used to generate an entity card.” This entity card is considered equivalent to a knowledge panel for that entity). –describe entity card
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Berntson (directed to displaying an entity card to a client device based on an identified entity in a search query), and Radlinski (directed to identifying entities based on a score of the relevancy of that entity to the query) and arrived at a system to determine and score entities related to a search query and to output a knowledge panel for a highest ranked entity.  A person of ordinary skill in the database field would be motivated to make such a combination to create a system that “allows information regarding the intended entity to be displayed as part of the results page, without further clicks or other actions by a user to find the information” (Radlinski paragraph 0032).
However, Berntson in view of Radlinksi does not disclose . . . the characteristics including a performance of one or more resources referenced by the obtained search results when search results that reference the one or more resources were provided in response to the query . . . While Berntson and Radlinski discuss determining entity cards based on search results, they do not specify monitoring and assessing the performances of resources referenced by the search results.
However, in the same field of endeavor, Bennett discloses . . . the characteristics including a performance of one or more resources referenced by the obtained search results when search results that reference the one or more resources were provided in response to the query (in FIG. 2 and paragraph 0009, Bennett details the displaying of a “search result page” that contains “search result maxima categories” ranked by popularity. This page includes information about a “category,” equivalent to applicant’s definition of an entity as a “concept, subject or topic” on page 5 lines 15-20 in applicant’s specification, along with information about the category such as search results and popularity. This “result page” that includes these categories and information is considered equivalent to a knowledge panel. In paragraph 0017, Bennet specifies that “user interaction data” with provided search results is analyzed and used to tune these categories. In paragraph 0020, this “interaction data” is defined to include “user's interaction between and within search results” such as “how long the web page is opened, what content was viewed in the page, how many links were followed within the page or search result, etc.” These statistics associated with user interaction are deemed to be equivalent to performance metrics of resources linked to by the search results as well as characteristics of search results. The subsequent display of a “second search result page” after a user selection of a “refine search button” is considered equivalent to the generation of a knowledge panel based on these performance metrics. This second result page, shown in FIG. 3 is considered to include a knowledge panel, as each result is mapped to a category (or entity) along with information such as its popularity. Each category of results is divided (seen more clearly in FIG. 2) into groups of results that belong to the category. Specifically, the first 3 lines in the result page refer to results in “Category I,” deemed to be a knowledge panel for category I. This maps to applicant’s description of a knowledge panel on page 10 lines 9-13, which states: “a knowledge panel 113 for a particular entity includes content that is obtained from multiple disparate resources and that is related to the particular entity.  In some implementations, a knowledge panel 113 includes a set of factual information deemed relevant to the particular entity.” This grouping of results in a category along with their popularity is considered a set of content that is related to the particular entity (or category in this case).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Berntson (directed to displaying an entity card to a client device based on an identified entity in a search query), Radlinski (directed to identifying entities based on a score of the relevancy of that entity to the query), and Bennett (directed to the generation of a knowledge panel based on performance metrics of search results) and arrived at a system to determine and score entities related to a search query and to output a knowledge panel for a highest ranked entity based on performance metrics. A person of ordinary skill in the database field would be motivated to make such a combination so that “user interaction can continually be captured for new and other search results, whereby the "intelligence" of what the user desires can be iteratively improved over time” (Bennett paragraph 0020).

Claims 10 and 19 are similarly rejected. Refer to claim 1 for analysis.

Regarding claim 2, as stated above, Berntson in view of Radlinski and in further view of Bennett disclose the method of claim 1. Radlinski further discloses wherein the at least two factual entities are included in a first set of factual entities that are each identified as relevant to the query (in paragraph 0019, Radlinski details how a search engine can produce a “plurality of responsive results or documents.” These documents “can be analyzed to determine an entity category.” This “category” is considered equivalent to applicant’s definition of an entity as a “concept, subject or topic” on page 5 lines 15-20 in applicant’s specification. In paragraph 0021, Bennett describes a situation in which “multiple categories are detected based on matching the URL components.” These “multiple categories” are considered a first set of entities identified as relevant to a query).
 and selecting the particular factual entity includes: determining a second score for each entity in the first set of factual entities reflecting topicality of the entity to the query (in paragraph 0020, Radlinski specifies that “matches to either the category template or the metadata can then be weighted to determine a score for whether a search query corresponds to a category.” This score is considered a second score, as each “document” or search result can scored individually: “each document that matches a URL component can contribute to a score for that category. Additional weight or score can be assigned for the first document that matches a URL component.” The combination of scores for documents into a “score for whether a search query corresponds to a category” is considered a generation of a second score).
wherein the particular factual entity is selected based on a combination of the topicality score and the second score for the particular factual entity (as stated above, in paragraph 0020, the “score for whether a search query corresponds to a category” is considered a second score. For that score, “each document that matches a URL component can contribute to a score for that category. Additional weight or score can be assigned for the first document that matches a URL component.” This combination of scores into a score for the category (or entity) is considered a combination of both the topicality score (the document-level scores) and the second score (the category-level score) in order to determine a category for the query.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Berntson (directed to displaying an entity card to a client device based on an identified entity in a search query), Radlinski (directed to identifying entities based on a score of the relevancy of that entity to the query), and Bennett (directed to the generation of a knowledge panel based on performance metrics of search results) and arrived at a system to determine and score entities related to a search query and to output a knowledge panel for a highest ranked entity based on performance metrics. A person of ordinary skill in the database field would be motivated to make such a combination to create a system that “allows information regarding the intended entity to be displayed as part of the results page, without further clicks or other actions by a user to find the information” (Radlinski paragraph 0032).

Claim 11 is similarly rejected. Refer to claim 2 for analysis.

Regarding claim 3, as stated above, Berntson in view of Radlinski and in further view of Bennett disclose the method of claim 1. Radlinski further discloses wherein determining the topicality score for each entity of the at least two factual entities includes: identifying a proper subset of the obtained search results, the proper subset including a particular number of higher ranked search results (in paragraph 0020, Radlinski specifies that “matches to either the category template or the metadata can then be weighted to determine a score for whether a search query corresponds to a category.” For each match, “additional weight or score can be assigned for the first document that matches a URL component” and furthermore for a “higher ranked search result that matches a URL component versus a lower ranked search result.” This document level scoring and weighting based on search result ranking is considered equivalent to identifying a subset of search results to score, including higher ranked results).
 and determining, for each entity of the at least two factual entities, a partial topicality score for each search result in the proper subset of obtained search results, the partial topicality score for each search result being a measure of topical relatedness between the search result and the entity (in paragraph 0020, Radlinski details that in determining an overall score for relatedness between a query and a category, “each document that matches a URL component can contribute to a score for that category.” Each document also can be assigned a score: “additional weight or score can be assigned for the first document that matches a URL component. Additional weight or score can be assigned for a higher ranked search result that matches a URL component versus a lower ranked search result.” This assigning of a score to each document to contribute to a larger overall score for a category is considered analogous to partial topicality scores for each search results. This score is representative of the relatedness between a search result and an entity, because these scores are assigned for matches between a document and a “URL component” which Radlinski details in paragraph 0019 to be a “URL component of the category templates”).
wherein the topicality score for the entity is a combination of the partial topicality scores for the entity (in paragraph 0020, Radlinski details that in determining an overall score for relatedness between a query and a category, “each document that matches a URL component can contribute to a score for that category.” Each document (which is assigned a score as detailed in paragraph 0020) contributing to an overall score is considered analogous to a combination of scores).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Berntson (directed to displaying an entity card to a client device based on an identified entity in a search query), Radlinski (directed to identifying entities based on a score of the relevancy of that entity to the query), and Bennett (directed to the generation of a knowledge panel based on performance metrics of search results) and arrived at a system to determine and score entities related to a search query and to output a knowledge panel for a highest ranked entity based on performance metrics. A person of ordinary skill in the database field would be motivated to make such a combination to create a system that “allows information regarding the intended entity to be displayed as part of the results page, without further clicks or other actions by a user to find the information” (Radlinski paragraph 0032).

Claim 12 is similarly rejected. Refer to claim 3 for analysis.

Regarding claim 4, as stated above, Berntson in view of Radlinski and in further view of Bennett disclose the method of claim 3. Radlinski further details wherein the combination is a weighted sum of the partial topicality scores (as detailed in paragraph 0020, Radlinski details the combining of several document-level scores to produce an overall score for a category, understood to be equivalent to an entity. Radlinski details that these scores can be weighted, detailing that “additional weight or score can be assigned for the first document that matches a URL component. Additional weight or score can be assigned for a higher ranked search result that matches a URL component versus a lower ranked search result. Similar types of weightings can be used for metadata analysis.” These weightings, and the method that “each document that matches a URL component can contribute to a score for that category” is considered to an embody a weighted sum).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Berntson (directed to displaying an entity card to a client device based on an identified entity in a search query), Radlinski (directed to identifying entities based on a score of the relevancy of that entity to the query), and Bennett (directed to the generation of a knowledge panel based on performance metrics of search results) and arrived at a system to determine and score entities related to a search query and to output a knowledge panel for a highest ranked entity based on performance metrics. A person of ordinary skill in the database field would be motivated to make such a combination to create a system that “allows information regarding the intended entity to be displayed as part of the results page, without further clicks or other actions by a user to find the information” (Radlinski paragraph 0032).

Claim 13 is similarly rejected. Refer to claim 4 for analysis.

Regarding claim 5, as stated above, Berntson in view of Radlinski and in further view of Bennett disclose the method of claim 1.  wherein selecting the particular factual entity includes: determining which one of the topicality scores corresponds to a topicality score for a highest ranking search result in paragraph 0019-0020, Radlinski details how a search engine can produce a “plurality of responsive results or documents.” These documents “can be analyzed to determine an entity category.” This “category” is considered equivalent to applicant’s definition of an entity as a “concept, subject or topic” on page 5 lines 15-20 in applicant’s specification. In this process, “each document that matches a URL component can contribute to a score for that category.” The scoring of each potential corresponding category for a search query is considered equivalent to a topicality score for an entity. This scoring is done per search result document as described in paragraph 0020. Furthermore, in an example given in paragraph 0040, Radlinski details a scenario in which a “a category-oriented site is the highest ranked search result,” and “category selection is made based on the highest ranking category-oriented site.” This determination of the highest ranked search result to select a category is considered equivalent to determining a score for a highest ranking result, since as discussed in paragraph 0020, each search result can be scored based on how well it matches to a category).
and selecting, as the particular factual entity, the entity that corresponds to the one topicality score (as stated above, in an example given in paragraph 0040, Radlinski details a scenario in which a “a category-oriented site is the highest ranked search result,” and “category selection is made based on the highest ranking category-oriented site.” This determination of the highest ranked search result to select a category is considered equivalent to determining a score for a highest ranking result, since as discussed in paragraph 0020, each search result can be scored based on how well it matches to a category). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Berntson (directed to displaying an entity card to a client device based on an identified entity in a search query), Radlinski (directed to identifying entities based on a score of the relevancy of that entity to the query), and Bennett (directed to the generation of a knowledge panel based on performance metrics of search results) and arrived at a system to determine and score entities related to a search query and to output a knowledge panel for a highest ranked entity based on performance metrics. A person of ordinary skill in the database field would be motivated to make such a combination to create a system that “allows information regarding the intended entity to be displayed as part of the results page, without further clicks or other actions by a user to find the information” (Radlinski paragraph 0032).

Claim 14 is similarly rejected. Refer to claim 5 for analysis.

Regarding claim 6, as stated above, Berntson in view of Radlinski and in further view of Bennett disclose the method of claim 1. Bennet further discloses determining that the knowledge panel for the particular factual entity is to be provided with the obtained search results comprises: identifying, for each of a set of top-ranked search results, a click-through rate for each search result with respect to the query (in FIG. 2 and paragraph 0009, Bennett details the displaying of a “search result page” that contains “search result maxima categories” ranked by popularity. This page includes information about a “category,” equivalent to applicant’s definition of an entity as a “concept, subject or topic” on page 5 lines 15-20 in applicant’s specification, along with information about the category such as search results and popularity. This “result page” that includes these categories and information is considered equivalent to a knowledge panel. In paragraph 0017, Bennet specifies that “user interaction data” with provided search results is analyzed and used to tune these categories. An embodiment would include top-ranked search results, with the system configured to “identify specific search results within certain selected maxima categories that have a certain popularity rank.” In paragraph 0020, this “interaction data” is defined to include “how long the web page is opened, what content was viewed in the page, how many links were followed within the page or search result, etc.” The amount of links followed by a user is considered equivalent to a click-through rate).
	determining that the click-through rates do not satisfy a threshold click-through rate (in paragraph 0023, Bennett details monitoring whether search results are soliciting user interest. In an example, Bennett details that if a “user does not interact with any of the results” with this interaction considered to include “how many links were followed within the page or search result,” as detailed in paragraph 0020. Based on a situation where a user does not interact with results, the system generates a “second set of hits” which “might comprise 1 search result from each of a next (or remaining) category 8-12, 2 search results from the previous highly-selected category 1, and 1 search results (less hits) from categories 2, 3 and 4.” The threshold in this example is considered to be one interaction, and upon failure to satisfy that threshold, the system generates a new set of hits for a new page, equivalent to a knowledge panel)
	 and determining to provide the knowledge panel in response to determining that the click-through rates do not satisfy the threshold click-through rate (as stated above, in paragraph 0023, Bennett describes an example in which the user interaction for search results fails to satisfy a threshold of at least one interaction and upon that, the system generates a new set of hits for a new page, equivalent to a knowledge panel. This second result page, an example of which is shown in FIG. 3, is considered to include a knowledge panel, as each result is mapped to a category (or entity) along with information such as its popularity. Each category of results is divided (seen more clearly in FIG. 2) into groups of results that belong to the category. This maps to applicant’s description of a knowledge panel on page 10 lines 9-13, which states: “a knowledge panel 113 for a particular entity includes content that is obtained from multiple disparate resources and that is related to the particular entity.  In some implementations, a knowledge panel 113 includes a set of factual information deemed relevant to the particular entity.” This grouping of results in a category along with their popularity is considered a set of content that is related to the particular entity (or category in this case).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Berntson (directed to displaying an entity card to a client device based on an identified entity in a search query), Radlinski (directed to identifying entities based on a score of the relevancy of that entity to the query), and Bennett (directed to the generation of a knowledge panel based on performance metrics of search results) and arrived at a system to determine and score entities related to a search query and to output a knowledge panel for a highest ranked entity based on performance metrics. A person of ordinary skill in the database field would be motivated to make such a combination so that “user interaction can continually be captured for new and other search results, whereby the "intelligence" of what the user desires can be iteratively improved over time” (Bennett paragraph 0020).

Claim 15 is similarly rejected. Refer to claim 6 for analysis.

	Regarding claim 7, as stated above, Berntson in view of Radlinski and in further view of Bennett disclose the method of claim 1, wherein determining that the knowledge panel for the particular factual entity is to be provided with the obtained search results comprises: identifying a top ranked search result for the query (in FIG. 2 and paragraph 0009, Bennett details the displaying of a “search result page” that contains “search result maxima categories” ranked by popularity. This page includes information about a “category,” equivalent to applicant’s definition of an entity as a “concept, subject or topic” on page 5 lines 15-20 in applicant’s specification, along with information about the category such as search results and popularity. This “result page” that includes these categories and information is considered equivalent to a knowledge panel. In paragraph 0017, Bennet specifies that “user interaction data” with provided search results is analyzed and used to tune these categories. An embodiment would include at least one top-ranked search result, with the system configured to “identify specific search results within certain selected maxima categories that have a certain popularity rank.” In paragraph 0020, this “interaction data” is defined to include “how long the web page is opened, what content was viewed in the page, how many links were followed within the page or search result, etc.” The amount of links followed by a user is considered equivalent to a click-through rate).
	identifying a click-through rate for the top ranked search result with respect to the query (in paragraph 0020, Bennett discusses gathering interaction data for search results, an embodiment of which would be the top ranked search result. this “interaction data” is defined to include “how long the web page is opened, what content was viewed in the page, how many links were followed within the page or search result, etc.” The amount of links followed by a user is considered equivalent to a click-through rate).
	determining that the click-through rate does not satisfy a click-through rate threshold (in paragraph 0023, Bennett details monitoring whether search results are soliciting user interest. In an example, Bennett details that if a “user does not interact with any of the results” with this interaction considered to include “how many links were followed within the page or search result,” as detailed in paragraph 0020. Based on a situation where a user does not interact with results, the system generates a “second set of hits” which “might comprise 1 search result from each of a next (or remaining) category 8-12, 2 search results from the previous highly-selected category 1, and 1 search results (less hits) from categories 2, 3 and 4.” The threshold in this example is considered to be one interaction, and upon failure to satisfy that threshold, the system generates a new set of hits for a new page, equivalent to a knowledge panel)
	and determining to provide the knowledge panel in response to determining that the click-through rate does not satisfy the click-through rate threshold (as stated above, in paragraph 0023, Bennett describes an example in which the user interaction for search results fails to satisfy a threshold of at least one interaction and upon that, the system generates a new set of hits for a new page, equivalent to a knowledge panel. This second result page, an example of which is shown in FIG. 3, is considered to include a knowledge panel, as each result is mapped to a category (or entity) along with information such as its popularity. Each category of results is divided (seen more clearly in FIG. 2) into groups of results that belong to the category. This maps to applicant’s description of a knowledge panel on page 10 lines 9-13, which states: “a knowledge panel 113 for a particular entity includes content that is obtained from multiple disparate resources and that is related to the particular entity.  In some implementations, a knowledge panel 113 includes a set of factual information deemed relevant to the particular entity.” This grouping of results in a category along with their popularity is considered a set of content that is related to the particular entity (or category in this case).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Berntson (directed to displaying an entity card to a client device based on an identified entity in a search query), Radlinski (directed to identifying entities based on a score of the relevancy of that entity to the query), and Bennett (directed to the generation of a knowledge panel based on performance metrics of search results) and arrived at a system to determine and score entities related to a search query and to output a knowledge panel for a highest ranked entity based on performance metrics. A person of ordinary skill in the database field would be motivated to make such a combination so that “user interaction can continually be captured for new and other search results, whereby the "intelligence" of what the user desires can be iteratively improved over time” (Bennett paragraph 0020).

Claim 16 and 20 are similarly rejected. Refer to claim 7 for analysis.

	Regarding claim 8, as stated above, Berntson in view of Radlinski and in further view of Bennett disclose the method of claim 1. Berntson further discloses wherein determining that the knowledge panel for the particular factual entity is to be provided with the obtained search results comprises: identifying content for inclusion in the knowledge panel (in paragraphs 0045-0046, Berntson details a “quorum checking” system that involves “determining which content should be included in an entity card,” with this “entity card” shown in FIG. 4 denoted by 420, being equivalent to a knowledge panel).
 	determining that the content for inclusion includes at least a threshold amount of content (in paragraph 0068, Berntson discloses that a quorum checker that “checks for the presence of a minimum number of answer responses for the given category” in order to “facilitate optimization of the display of content in the representation of an entity card” These answers, described in paragraph 0065, is considered content relevant to an entity.
	 and determining to provide the knowledge panel in response to determining that the content includes at least a threshold amount of content (as stated above, in paragraph 0068, Berntson discloses that a quorum checker that “checks for the presence of a minimum number of answer responses for the given category” in order to “facilitate optimization of the display of content in the representation of an entity card” These answers, described in paragraph 0065, is considered content relevant to an entity. The passing of these checks for minimum number of answers is considered to result in the outputting of the entity card (or knowledge panel).
	Regarding claim 9, as stated above, Berntson in view of Radlinski and in further view of Bennett disclose the method of claim 1. Berntson further discloses wherein determining that the knowledge panel for the particular factual entity is to be provided with the obtained search results comprises: determining whether the knowledge panel includes links to query refinements for the query (in paragraph 0029, Berntson discusses how an entity card can include content such as “query suggestions,” which are deemed equivalent to query refinements. Furthermore, in paragraph 0061, Berntson discloses a “answer mapper” that gathers answers to include in an entity card. These answers include “query suggestion lists generated by the query suggestion service”).
	and determining to provide the knowledge panel in response to determining that the knowledge panel includes links to query refinements for the query (as stated above, in paragraph 0068, Berntson discloses that a quorum checker that “checks for the presence of a minimum number of answer responses for the given category” in order to “facilitate optimization of the display of content in the representation of an entity card” These answers, described in paragraph 0061, are considered to include “query suggestion lists.” The passing of these checks for minimum number of answers in the form of query suggestion lists, or query refinements, is considered to result in the outputting of the entity card (or knowledge panel).

	Regarding claim 17, as stated above, Berntson in view of Radlinski and in further view of Bennett disclose the system of claim 10. Radlinski further discloses wherein selecting the particular factual entity comprises: determining that the topicality score for the particular factual entity is at least a threshold amount greater than the topicality score for a second factual entity of the at least two factual entities (in paragraph 0030-0031, Radlinski details examples in which, when several entities are identified as related to a search query, and “no entity may have a sufficiently high score and/or a sufficiently different score from other potential entities for an assignment to be made.” This “sufficiently different” metric, when it fails, is deemed to result in one selected entity and thus an entity card will be generated for that entity. 
	and determining to provide the knowledge panel for the particular factual entity rather than a disambiguation knowledge panel that includes content for the particular factual entity and the second factual entity in response to determining that the topicality score for the particular factual entity is at least a threshold amount greater than the topicality score for the second factual entity (in paragraphs 0030-0031, Radlinski details an example in which “more than one entity can satisfy a criteria for being selected as an entity. For example, all identified entities can be selected, or entities with a score greater than a threshold value can be selected.” This is understood to involve a case where “no entity may have a sufficiently high score and/or a sufficiently different score from other potential entities.” In this scenario, “an entity card can be displayed for each selected entity,” equivalent to a disambiguation knowledge panel. Radlinski also details in paragraph 0024 that the system determines “if one entity can be selected from several,” which is understood to result in one entity card, and thus a knowledge panel rather than a disambiguation, to be generated for that entity).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Berntson (directed to displaying an entity card to a client device based on an identified entity in a search query), Radlinski (directed to identifying entities based on a score of the relevancy of that entity to the query), and Bennett (directed to the generation of a knowledge panel based on performance metrics of search results) and arrived at a system to determine and score entities related to a search query and to output a knowledge panel for a highest ranked entity based on performance metrics. A person of ordinary skill in the database field would be motivated to make such a combination to create a system that “allows information regarding the intended entity to be displayed as part of the results page, without further clicks or other actions by a user to find the information” (Radlinski paragraph 0032).

	Regarding claim 18, as stated above, Berntson in view of Radlinski and in further view of Bennett disclose the system of claim 10. Bennett further discloses  wherein determining that the knowledge panel for the particular factual entity is to be provided with the obtained search results comprises determining to provide the knowledge panel for the particular factual entity in response to a performance of a resource referenced by a highest ranked search result of the obtained search results being less than a threshold (as stated above, in paragraph 0023, Bennett describes an example in which the user interaction for search results fails to satisfy a threshold of at least one interaction and upon that, the system generates a new set of hits for a new page, equivalent to a knowledge panel. These search results that fail to have user interaction is considered to include a highest ranked search result. This second result page, an example of which is shown in FIG. 3, is considered to include a knowledge panel, as each result is mapped to a category (or entity) along with information such as its popularity. Each category of results is divided (seen more clearly in FIG. 2) into groups of results that belong to the category. This maps to applicant’s description of a knowledge panel on page 10 lines 9-13, which states: “a knowledge panel 113 for a particular entity includes content that is obtained from multiple disparate resources and that is related to the particular entity.  In some implementations, a knowledge panel 113 includes a set of factual information deemed relevant to the particular entity.” This grouping of results in a category along with their popularity is considered a set of content that is related to the particular entity (or category in this case).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Berntson (directed to displaying an entity card to a client device based on an identified entity in a search query), Radlinski (directed to identifying entities based on a score of the relevancy of that entity to the query), and Bennett (directed to the generation of a knowledge panel based on performance metrics of search results) and arrived at a system to determine and score entities related to a search query and to output a knowledge panel for a highest ranked entity based on performance metrics. A person of ordinary skill in the database field would be motivated to make such a combination so that “user interaction can continually be captured for new and other search results, whereby the "intelligence" of what the user desires can be iteratively improved over time” (Bennett paragraph 0020).
Claim 21 is similarly rejected. Refer to claim 18 for analysis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MD I UDDIN/Primary Examiner, Art Unit 2169